Citation Nr: 1615872	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral heel spurs to include as secondary to arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout.

3.  Entitlement to service connection for a bilateral knee disability to include as secondary to arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout.

4.  Entitlement to service connection for a left foot disability to include as secondary to arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout.

5.  Entitlement to service connection for a bilateral shoulder disability to include as secondary to arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1977, and from August 1981 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part continued a 10 percent rating for post-traumatic arthritis of the right first metatarsophalangeal joint of the right foot; confirmed and continued previous denials of service connection for post arthritis of the left foot, bilateral heel spurs, bilateral knee arthritis, and bilateral hand arthritis; and denied service connection for hepatitis C and bilateral shoulder arthritis. 

In a December 2009 statement of the case, the RO reopened the service connection claims for bilateral heel spurs, bilateral knee arthritis, bilateral hand arthritis and post arthritis of the left foot, and ultimately denied those claims on the merits. 

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In July 2012, the Board, in pertinent part, reopened the claims of service connection for bilateral heel spurs, bilateral hand arthritis, bilateral knee arthritis, and left foot disability.  The reopened claims, as well as the service connection claims for bilateral shoulder disability and hepatitis C, and increased rating claim for arthritis of the right first MTP were remanded.

In June 2015, the Board denied service connection for bilateral hand strain and an increased rating for service-connected arthritis of the right first metatarsophalangeal joint of the right foot.  The issues of service connection for bilateral heel spurs, a bilateral knee disability, a left foot disability, and a bilateral shoulder disability, including as secondary to arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout) were remanded to the RO for additional development.  These previously remanded matters are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hepatitis C is not attributable to service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a July 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A subsequent letter was sent in July 2012.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  In Fast Letter 04-13, it is noted that "occupational exposure to HCV [hepatitis C virus] may occur in the health care setting through accidental needle sticks.  A veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran."  The Fast Letter indicates, in its Conclusion section, that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  See also VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 (major risk factors for hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades).  VA has recognized that transmission of hepatitis C through jet injectors is "biologically plausible" and that it is essential that a report on which a determination of service connection is made include a discussion of all modes of transmission.  VBA Fast Letter 04-13, June 29, 2004.

The Veteran contends that during service, he was in a car accident at Fort Benning in 1975-1976 and was given blood at that time through a blood transfusion.  He maintains that his feet were punctured by metal and a specialist examined his blood because he had a virus that was attacking his liver.  He asserts that his record of treatment was lost or destroyed in the fire at the government facility that destroyed many veterans' records; however, the Board notes that fire took place before the purported transfusion.  He testified that he first discovered that he had hepatitis C in 1999.  The Veteran denied other high risk activities except for intranasal cocaine use which occurred post-service.  The Veteran also indicated that he incurred hepatitis C from beer cans and cuts from those cans.  

The Veteran's STRs showed that the Veteran was in a car accident in July 1975.  However, there was no record that the Veteran had metal puncture to his foot or a blood transfusion.  There were also no complaints, findings, treatment or diagnosis of hepatitis C or other liver disease during service.  The Board finds that it is unlikely that a blood transfusion and metal puncture wound would not be documented.  There is also no record of liver disease or injury from cuts made by metal beer cans or other source.  Also, there is no indication of missing records.  Nonetheless, a special search was made which yielded no records.  See February 5, 2013 Formal Finding of Unavailability.  

Post-service, the records are replete with findings pertaining to health, legal, and occupational problems due to polysubstance abuse including cocaine abuse as well as alcohol abuse.  The Veteran was also treated for his service-connected urethritis.  During such treatments, it was noted that the Veteran had a history of venereal disease during service (herpes II) as well as multiple diagnoses of other venereal diseases after service.  See, e.g., October 2, 1985 VA treatment report.  The STRs confirm a diagnosis of herpes II.  Further, post-service, in August 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had a few episodes of syphilis during service and had since had flares every 3 4 months.  The examiner indicated that the diagnosis was actually herpes II.  The examiner opined that herpes II was related to service.  Service connection has since been established for herpes II.  

Hepatitis C was first noted in the 1999 even though there were numerous medical records dated prior to that time and post-dating service.  There are two medical opinions in this case.  

At a December 2012 VA examination, the Veteran reported that while he was in service in 1975, he was told that he had a liver disease, but not specifically hepatitis.  Then, following a car accident in 1976, he asserted that he underwent a blood transfusion.  Thereafter, he indicated that he was diagnosed with hepatitis in the 1980's.  He reported that he did not drink alcohol.  The examiner indicated that the Veteran had a post-service diagnosis of hepatitis C and had a history of intravenous drug use or intranasal cocaine use.  The examiner opined that the hepatitis C was less likely than not incurred in service or otherwise related to service including as due to reported blood transfusion.  The rationale was that the records did not show any diagnoses, treatment or symptoms of hepatitis C during service.  Also, there was no documentation of any blood transfusion.  The examiner indicated that there was no documentation of any risk factors during service.  The examiner indicated that the transmission of hepatitis C is primarily through intravenous drug use, other percutaneous and non- percutaneous modes of transmission include blood transfusions before 1992, hemodialysis, sexual contact with an infected individual, needlestick injury, and perinatal transmission from an infected mother.  

Although the examiner opined, in part, that the STRs did not reflect that the Veteran was exposed to risk factors during service, the Veteran is service-connected for herpes II, which the Veteran's representative asserts shows that he was in fact exposed to a risk factor during service.  Thus, due to that omission, VA obtained an addendum opinion.  This opinion was provided in August 2015.  The examiner opined that it is less likely as not that hepatitis C had its clinical onset during service or is related to any inservice disease, event, or injury, to include being the result of any high risk sexual activity during service.  The opinion was based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran.  The Veteran had multiple potential causes for his hepatitis C, to include a documented history of unprotected sexual contact during and after his active duty.  Post-service polysubstance use to include cocaine and alcohol use, both of which are associated with an increased risk of hepatitis C.  The examiner noted that there was a positive confirmatory test for cocaine in July 1994.  There was also a reference to post-service incarceration which is also associated with increased potential for hepatitis C infection.  A hepatitis C screening test was positive in August 1999, greater than 17 years post service.  The earliest confirmation of hepatitis C viral infection was in February 2006.  Medical literature showed that hepatitis C infection had been etiologically associated with cocaine use as well as alcohol use and a citation was provided.  The examiner indicated that a nexus could not be made between Veteran's hepatitis C condition and his military service or his service-connected conditions.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the August 2015 VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his hepatitis C is related to service as noted above.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion which is more probative than the VA examiner's opinion on this issue, as this is a medical determination that is complex given the consideration of multiple high risk factors.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)).  Thus, the Veteran's opinion by itself is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Board finds that the VA examiner's opinion, the most probative evidence of record, is against a finding that hepatitis C was incurred in or aggravated during military service.  As noted, the STRs do not show any complaints, findings, treatment, or diagnosis of hepatitis C nor do they show a blood transfusion, metal puncture to the feet or elsewhere.  The Veteran had high risk sexual behavior during service as evidenced by the service-connected herpes II.  However, he engaged in multiple high risk behaviors after service including sustained polydrug abuse (cocaine included), alcohol, and high risk sexual behavior as he had other diagnoses other than herpes II.  The VA examiner essentially indicated that hepatitis C was incurred after service, as related to post-service high risk behavior.  The examiner is competent to make that assessment.  In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Service connection for hepatitis C is denied.  


REMAND

In June 2015, the Board remanded this case, in pertinent part, for opinions regarding the claimed bilateral heel spurs, bilateral knee disability, left foot disability, and bilateral shoulder disability.  The Veteran has made claims for both direct and secondary service connection (secondary to arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout) for each claimed disability.  The Board notes that the August 2015 VA addendum did not address aggravation.  Also, the addendum opinion listed all of the current disabilities, but only appeared to address with rationale the heel spurs as well as plantar fasciitis, and hallux valgus, and knees (minimally) and not shoulders although this disability was generally noted to not be caused by the arthritis of the right first metatarsophalangeal joint of the right foot.  As such, an additional addendum is needed.  In that regard, due to inadequacies in the past two medical opinions (as also noted in the Board's prior remand), the Board finds that a complete medical opinion on all issues would be useful.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral heel and/or left foot disabilities; bilateral knee disability; and/or bilateral shoulder disability had its clinical onset during service, if arthritis was manifest within one year of service, or whether such disability is otherwise related to any in-service disease, event, or injury.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral heel and left foot disabilities; bilateral knee disability; and/or bilateral shoulder disability is proximately due to, or the result of, the service-connected arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral heel and left foot disabilities; bilateral knee disability; and/or bilateral shoulder disability is permanently aggravated by the Veteran's service-connected arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  Each disability should be separately addressed.

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


